Case 2:20-cv-00030-JRG Document 61 Filed 10/02/20 Page 1 of 2 PageID #: 3515




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.,                 §
                                              §
                 Plaintiff,                   §
                                              §
v.                                            §
                                              §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                              §
VERIZON COMMUNICATIONS, INC.,                 §
VERIZON BUSINESS NETWORK                      §
SERVICES, INC., VERIZON ENTERPRISE            §
SOLUTIONS, LLC, CELLCO                        §
PARTNERSHIP D/B/A VERIZON                     §
WIRELESS, INC., VERIZON DATA                  §
SERVICES LLC, VERIZON BUSINESS                §
GLOBAL LLC, VERIZON SERVICES                  §
CORP.                                         §
             Defendants.                      §
___________________________________           §
                                              §
                                              §
VERIZON BUSINESS NETWORK                      §
SERVICES, INC., CELLCO PARTNERSHIP            §
D/B/A VERIZON WIRELESS, VERIZON               §
DATA SERVICES LLC, VERIZON                    §
BUSINESS GLOBAL LLC, VERIZON                  §
SERVICES CORP., AND VERIZON                   §
PATENT AND LICENSING INC.                     §
                                              §
          Counterclaim-Plaintiffs,            §
v.                                            §
                                              §
HUAWEI TECHNOLOGIES CO. LTD.,                 §
HUAWEI TECHNOLOGIES USA, INC.,                §
AND FUTUREWEI TECHNOLOGIES INC.               §
                                              §
        Counterclaim-Defendants.              §

                                        ORDER

      Before the Court is the Joint Motion to Amend the Docket Control Order (the “Motion”)

filed by Huawei Technologies Co. Ltd., Huawei Technologies USA, Inc., and Futurewei
Case 2:20-cv-00030-JRG Document 61 Filed 10/02/20 Page 2 of 2 PageID #: 3516




Technologies Inc. (“Huawei”), and Verizon Business Network Services, LLC, Cellco Partnership

d/b/a Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon

Services Corp., and Verizon Patent and Licensing Inc. (“Verizon”) (collectively, the “Parties”).

(Dkt. No. 58). In the Motion, the Parties request the extension of certain deadlines governing claim

construction.

        Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, the following deadlines are in effect until further Order

of. this Court:

    •   Deadline    to   Complete     Claim    Construction     Expert   Depositions     (if   any):

        November 18, 2020

    •   Deadline to Submit (if any) Remaining P.R. 4-3(b) Disclosures: November 6, 2020

    •   Deadline to Submit (if any) P.R. 4-3(b) Disclosures as to Expert Opinions on Why Terms

        are Indefinite: October 16, 2020

     So ORDERED and SIGNED this 2nd day of October, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                 2
